UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 ABDUL HAMID AL-GHIZZAWI,

         Petitioner,
                 v.                                         Civil Action No. 05-2378 (JDB)
 BARACK OBAMA, et al.,

         Respondents.


                                              ORDER

       Currently before the Court is [181] petitioner's motion to lift seal and for other relief.

Previously, petitioner had requested that the unclassified factual return be kept under seal in this

case. Respondents did not oppose the request, and it was granted in [141] the Court's November

24, 2008 Order. Irrespective of petitioner's request and the Court's Order, respondents represent

that they made the decision to file the unclassified return in this case, and all of the coordinated

Guantanamo Bay habeas cases, "under seal because [they] designated this material as 'protected

information' in accordance with the Protective Order." Resp'ts' Opp'n at 2. Respondents also

designated the declassified return in this case as "protected information." See Dkt. No. 177.

       Now, petitioner "asks this Court to lift the seal that counsel for Petitioner had asked this

Court to impose." Pet'r's Mot. at 2. Petitioner also asks the Court "to allow public disclosure of

all declassified materials in [this] case." Id. In response, respondents state that they have no

objection to petitioner's request, but that it would have no practical effect in this case because

they filed both the unclassified and declassified returns under seal, and both returns are properly

designated as "protected" -- i.e., they cannot be publicly disseminated. The Court agrees with

respondents. Moreover, respondents' motion to confirm designation of unclassified factual
returns as "protected," Dkt. No. 1416 (Misc. No. 08-442), Dkt. No. 157 (Civ. A. No. 05-2378), is

currently pending before Judge Hogan as coordinating judge. Resolution of that motion will

likely address, at least in part, petitioner's entitlement to the relief requested here. Accordingly,

petitioner's motion will be denied without prejudice.

          Petitioner also seeks an order from this Court "to allow counsel for Petitioner to use a

secure location in Chicago to review and work on documents in this case." Pet'r's Mot. at 2.

Petitioner's counsel represents that the expense and inconvenience of traveling back and forth to

Washington, D.C. to work on classified materials at the lone secure facility is "daunting." Id.

Respondents oppose the request and argue that petitioner's counsel "is raising an issue which has

already been briefed and resolved in the Government's favor" in 2004 by former coordinating

judge, Judge Joyce Hens Green. According to respondents, Judge Green ordered the

establishment of one secure facility for classified work by detainee counsel "[a]fter considering a

detailed joint report which outlined arguments from each side." Resp'ts' Opp'n at 4. The

operative protective order in this case provides for only "one appropriately approved secure area

for petitioners' counsel's use." Dkt. No. 116 (Civ. A. No. 05-2378) ¶ 19. Although the Court is

sympathetic to plaintiff's counsel and to the strain placed upon her time and resources in

traveling from Chicago to the secure facility in Washington, D.C., the Court is unwilling at this

time to upset the carefully considered judgment of Judge Green and, subsequently, Judge Hogan

as coordinating judge, in ordering the establishment and use of one, centralized secure facility in

Washington. Therefore, it is hereby

          ORDERED that petitioner's motion to lift seal is DENIED without prejudice; it is

further


                                                  -2-
ORDERED that petitioner's request to establish a secure facility in Chicago is DENIED.

SO ORDERED.


                                                 /s/
                                          JOHN D. BATES
                                      United States District Judge

Dated: February 26, 2009




                                      -3-